368 F.2d 569
Richard Paul WARD, Appellant,v.UNITED STATES of America, Appellee.
No. 20903.
United States Court of Appeals Ninth Circuit.
Nov. 8, 1966.

Lynn R. Eastman, Lakewood, Cal., for appellant.
Manuel L. Real, U.S. Atty., Robert L. Brosio, Asst. U.S. Atty., Chief, Crim.  Div., Roger A. Browning, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before HAMLEY and ELY, Circuit Judges, and SOLOMON, District Judge.
PER CURIAM:


1
Richard Paul Ward was tried by a jury and convicted on three counts of an indictment charging violations of the narcotics laws of the United States.  He appeals, contending that: (1) he had ineffective representation by counsel at his trial because his counsel was denied adequate time to prepare for trial; (2) there was prejudicial misconduct by the deputy United States Attorney who attempted to put into evidence, as an exhibit, marijuana which was not connected with any of the charges against Ward; and (3) the evidence is insufficient to support the conviction.


2
Ward was represented by counsel at the argument in this court.  We accordingly deny Ward's motion for an order directing that the Sheriff of Los Angeles County, who has custody of Ward, produce him in court at the time of argument.


3
We have examined each of the arguments advanced on behalf of Ward on this appeal and find all of them to be wihtout merit.  The judgment of conviction is therefore.


4
Affirmed.